 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1041 
In the House of Representatives, U. S.,

April 13, 2010
 
RESOLUTION 
Congratulating and commending the University of Idaho’s football team for winning the 2009 Humanitarian Bowl in Boise, Idaho. 
 
 
Whereas the University of Idaho’s football team won the 2009 Humanitarian Bowl in Boise, Idaho, on December 30, 2009, its first bowl game in more than a decade; 
Whereas Coach Robb Akey led the team to significantly improve its win-loss record to 8–5 this past season, the first winning record since 1999; 
Whereas the University of Idaho beat Bowling Green University 43–42 after successfully executing a nail-biting 2-point play in the final seconds of the game; 
Whereas senior guard Mike Lupati was named to the Senior Bowl and as an All-American and Outland Trophy finalist for best college football interior lineman; 
Whereas teammates visited Saint Luke’s Regional Medical Hospital to visit with children patients as part of the Humanitarian Bowl outreach; and 
Whereas University of Idaho supporters look forward to seeing the team build its promising momentum next season: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates and commends the University of Idaho’s football team for winning the 2009 Humanitarian Bowl in Boise, Idaho; and 
(2)recognizes the achievements of the players, coaches, students, alumni, and staff who were instrumental in helping to secure the University of Idaho’s Humanitarian Bowl win. 
 
Lorraine C. Miller,Clerk.
